DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applicant No. 16/601,664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the opening dimension of one of the plural kinds of workpieces measured by the measuring apparatus " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner will examine as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2017/0209939) in view of Lyachovitsky (US 6079303 A).
Regarding claim 1, Miyamoto discloses a two-main spindle opposed lathe turning machine tool comprising: two spindles 11 (11a, 11b), one of which is a hollow spindle 11 including a hollow portion along an axial direction; a plurality of chuck claws 14 openably mounted at a distal end portion of the hollow spindle, and configured to hold a holding portion of a workpiece Wa (or Wb); an operation rod 15 inserted into the hollow portion of the hollow spindle in a movable manner, and configured to close the plurality of chuck claws with movement of the operation rod toward one side in the axial direction and open the plurality of chuck claws with movement of the operation rod toward the other side in the axial direction; and a measuring apparatus 2, 22, 3 (a stroke sensor, a 
Miyamoto is silent if the measuring apparatus is “configured to measure an opening dimension of the plurality of chuck claws based on a movement amount of the operation rod”. However, Miyamoto discloses “ … a screen as shown in FIG. 3 is displayed on the display 32 by a state display means 38. On the screen, there are displayed the open side stroke end 5 (5a, 5b), the closed side stroke end 6 (6a, 6b), an open position 7 (7a, 7b) and a closed position 8 (8a, 8b) of the claw 14 corresponding to the set work gripping position 43 and releasing position 44, …, and a current position 9 (9a, 9b) of the operation rod 15 or the chuck claw 14”. (Paragraph 36) However, it is unclear if the description that “on the screen, there are displayed … a current position of the operation rod 15 or the chuck claw 14” clearly indicates “the measuring apparatus 2, 22, 38 (a state display means of the controller 3) is “configured to measure an opening dimension of the plurality of chuck claws based on a movement amount of the operation rod”. (That is it is unclear if the current position of the chuck claw is qualitatively displayed or quantitatively (numerically) displayed.)
Lyachovitsky discloses a chuck 10 including a motor rotor 23, wave generator 32, hollow shaft 20 for driving clamping jaw 30 (Figs. 1-4, col. 7 lines 4-14). A sensor 44 (a rotor encoder) is used to indicate the position of each jaw based on the correlation between the rotation of the motor rotor and clamping jaw movement. (col. 7 line 52 - col. 8 line 7) Lyachovitsky further discloses “the workpiece diameter measurement can be performed by the chuck 10 … the jaw position is needed to determine the grasping diameter of the workpiece”. (col. 11 lines 18-32) In other words, Lyachovitsky inherently 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a calculation unit to the machining tool of Miyamoto as taught by Lyachovitsky such that it determines the actual opening dimension of the claws, and hence the diameter of the workpiece, in real time during operation of the machine tool or chuck for ensuring better quality of the processing.  (For example, the opening dimensions of the jaws and the processed diameter of the workpiece can be displayed on the display and/or recorded in the controller 3 of the chuck.)
 Miyamoto as modified also discloses “the measuring apparatus 2, 22, 38 is configured to measure a processed dimension of the holding portion simultaneously with holding the holding portion with the plurality of chuck claws”.  (It is noted the processed dimension can be a dimension of the holding portion of the workpiece Wa that is processed by a manufacturing process, such an outer diameter of the workpiece Wa formed by a forging or die-casting process, and gripped by claws of a left chuck 12a. In addition, the process dimension can also be on a right part Pa of the workpiece Wa that has been processed by a cutting tool 17a, and subsequently gripped by claws of a right chuck  12b (Fig. 1, Paragraph 27).
Miyamoto as modified is silent “a comparison unit (the state display means 38,  and a display 32) is configured to judge a quality of the processed dimension by comparing a measured value of the processed dimension with a value registered in a 
Regarding claim 2, Miyamoto as modified discloses the measuring apparatus includes a stroke sensor 2 that detects the movement amount of the operation rod, and a calculation unit (as modified in claim 1 above) that converts the movement amount of the operation rod into the opening dimension of the plurality of chuck claws.
Regarding claim 4, Miyamoto as modified teaches the storage unit 4, 3 is configured to store a plurality of dimensions relating to the holding portion in association with plural kinds of workpieces to be processed (Paragraphs 30, 34-35, and 40); and the comparison unit 38, 32 is configured to compare the opening dimension (a dimension as interpreted by the examiner, see 112 Section above) of one of the plural kinds of workpieces measured by the measuring apparatus and a corresponding dimension of the plurality of dimensions stored in the storage unit. (Fig. 3, Paragraph 38)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2017/0209939) in view of Lyachovitsky, and further in view of Ozeki (US 20190384253).
Regarding claim 5, Miyamoto as modified discloses the storage unit 4,3 is configured to store a dimension relating to the holding portion that is common to a plurality of workpieces to be processed.
Miyamoto as modified does not teach “the machine tool comprising a time series storage unit configured to record, in time series, a plurality of opening dimensions of the plurality of workpieces measured by the measuring apparatus; and an analysis unit configured to analyze time-series variation in dimension by comparing the plurality of opening dimensions stored in the time series storage unit and the dimension relating to the holding portion stored in the storage unit.”
Ozeki teaches an adjustment necessity determination device 1 implemented into a controller that controls a manufacturing machine. The adjustment necessity determination device includes a time-series storage unit 200 stores time-series data relating to a drive unit when a workpiece is machined by the machine tool. For example, the data which is acquired by a data acquisition unit of the device is the position, speed, torque command, and current value/voltage value of a feed axis motor of the machine tool. (paragraph 23) The time-series data which is acquired by the data acquisition unit 100 includes at least data relating to machining, which is acquired from the machine tool 2. Once the data relating to machining can be acquired, it is possible to judge whether a deviation that requires an adjustment has appeared in the axis position in this machining. (Paragraph 24, also see Figs. 2-5, Paragraphs 25-26) It would have been .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, Miyamoto in view of Lyachovitsky does not teach “the measuring apparatus includes a correction unit that causes a detection value detected by the sensor to be linearly approximated to make a correction.” In the Office Action mailed on 09/29/2020, claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Lyachovitsky, and further in view of Chen et al. (US 10393496, Chen). However, after reconsideration, the examiner withdraws the previous rejection because it would not have been obvious to one having ordinary skill in the art before the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHWEN-WEI SU/Examiner, Art Unit 3722